Title: To George Washington from Tobias Lear, 7 May 1786
From: Lear, Tobias
To: Washington, George

 

Honored Sir
Boston 7th May 1786

General Lincoln has favoured me with the perusal of your Letter of the 10th Ulto wherein you mention your acceding to the sum of two Hun[dre]d Dollars in addition to the Stipulations mentioned in your last for my services for a year, and desire that I may come on as soon as is convenient; if I find an opportunity of going by Water I shall embrace it immediately and be with your Excellency in about three week, but if an opportunity does not offer in a few days I shall set off by the Stages, and very probably be at Mount Vernon soon after you receive this. I am with sentiments of the greatest Respect your Excellency’s most Obedt & Hume Servt

Tobias Lear

